DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner notes there is no claim of foreign priority as incorrectly noted in the non-final office action dated May 13, 2021. The office is kindly requested to make this correction in the application.

Allowable Subject Matter
The following is Examiner’s statement of reasons for allowance: None of the prior art, either alone or in combination, shows a printhead assembly for build material particles wherein each particular light emission device of the light emission devices corresponds to one particular nozzle of the nozzles, and in response to the particular nozzle being activated to the fire the droplets, the particular light emission device is activated for the predetermined period of time. As discussed in the previous office action, the closest prior art reference of Batchelder shows a similar apparatus to Applicant’s invention but does not provide any teaching, suggestion, or motivation for each nozzle to have a corresponding light emission device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/

Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745